           Case 1:21-cv-04368-ER Document 34 Filed 06/02/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 Harvey, et al.
                                                                CERTIFICATE OF MAILING
 -v-
                                                                  Case No.: 1:21 cv 4368 (ER)
 Permanent Mission of The Republic of Sierra
 Leone to The United Nations et al.


        I hereby certify under the penalties of perjury that on the 2nd day of June, 2021, I served:
        Permanent Mission of The Republic of Sierra Leone to The United Nations, c/o Foreign Minister
David J. Francis, OAU Drive, Tower Hill, Freetown, Sierra Leone


        ☒     the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).



        __1__ copy(ies) of the Notice of Suit, Summons, Compliant deemed filed May 14, 2021,
Exhibits to the Complaint, Notice of Appearance for Rachel Maimin, Proposed Temporary Restraining
Order and Order to Show Cause for Preliminary Injunction, Memorandum of Law in Support of
Plaintiffs’ Ex Parte Application, Declaration of Janet Harvey & Matthew Bendix, Foreign Sovereign
Immunities Act, Order to Show Cause.


by DHL EXPRESS 866 0446 163


Dated: New York, New York
       June 2, 2021
                                                 RUBY J. KRAJICK
                                                 CLERK OF COURT




                                                 /s/JaVonn Ross
                                                 DEPUTY CLERK
